Opinion issued December 23, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00949-CV
                           ———————————
                      DR. SHAKEEL UDDIN, Appellant
                                       V.
                      LORETTA WORSHAM, Appellee



              On Appeal from the 333rd Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2011-13002


                         MEMORANDUM OPINION

      Appellant, Dr. Shakeel Uddin, has filed a motion to dismiss his appeal

because he no longer wishes to pursue it and requests that all costs be assessed

against the party incurring the same.       Although there is no certificate of

conference, this motion has been on file with the Court for more than 10 days and
no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

No other party has filed a notice of appeal and no opinion has issued. See TEX. R.

APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal, with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d),

43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                        2